ANODE FOR LITHIUM SECONDARY BATTERY AND LITHIUM SECONDARY BATTERY COMPRISING THE SAME
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on March 10, 2022 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11 (Species B) and 12-16 (Species C) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Claims 1-7 and 17-19 are being examined on the merits in this Office action.
Applicant’s arguments that “multiple groups can be searched and examined together without undue burden” is not found persuasive, because the Species A, B and C represent different compositions and structures of the fiber composite layer as claimed. Searching all of them will cause undue burden. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2020 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5 and 17 are objected to because of the following:
The ranges recited in claim 5 do appear to be 10 wt% to 90 wt%, rather than 10 to 90 wt%. The issue applies similarly to at least claim 17. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 1, “a space in the second fiber” is ambiguous. It looks like that Applicant intends to claim first fibers are present in a space formed by second fibers. It is not understandable that the/a second fiber has a space. The issue applies similarly to at least claim 4.
In claim 3, the claimed composition of the anode active material is unclear. i) “an oxide” may be any oxide? or it refers to an oxide of “one or more” elements listed in the Markush group; further, in the case of two or more elements, the “an oxide” may no longer be an oxide, because an oxide is a chemical compound that contains at least one oxygen atom and one other element in its chemical formula; ii) the issue in i) applies similarly to “a sulfide”; and iii) how one element forms an alloy? An alloy needs at least two elements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6 and 18-19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Umeyama et al. (US 20160276641 A1, hereafter Umeyama). 
Regarding claim 1, Umeyama teaches a fiber composite for a lithium secondary battery (See the fiber layer 80 in Fig. 4), comprising:
a first fiber (e.g., polyolefin resin fiber, see right column of [0041], the fourth line) and a second fiber (e.g., a polyvinylidene fluoride (PVDF) resin fiber, see right column of [0041], first 
Since both the first fiber and the second fiber are components of synthetic resins to be electrospined into fibers of the fiber layer 80, the claimed “the first fiber and the second fiber being mixed such that at least a portion of the first fiber is present in a space in the second fiber” is necessarily present.
Regarding claims 2 and 5-6, Umeyama teaches an anode for a lithium secondary battery (See, e.g., Fig. 4), comprising:
a current collector (62);
an active material layer including an anode active material (64); and
a fiber composite layer comprising a fiber composite (80).
Regarding claim 4, Umeyama teaches the anode of claim 2, wherein the fiber composite layer comprising a first fiber (e.g., polyolefin resin fiber, see right column of [0041], the fourth line) and a second fiber (e.g., a polyvinylidene fluoride (PVDF) resin fiber, see right column of [0041], first line). Note that polyolefin resin and PVDF resin form fibers by, for example, an electrospinning method (See, at least [0039]: “the fiber layer 80 contains at least PVDF and PTFE as the components of the synthetic resin configuring the fiber contained in the fiber layer”; [0041]: “the fiber configuring the fiber layer 80 can contain one kind or two or more 
Since both the first fiber and the second fiber are components of synthetic resins to be electrospined into fibers of the fiber layer 80, the claimed “the first fiber and the second fiber being mixed such that at least a portion of the first fiber is present in a space in the second fiber” is necessarily present.
Regarding claim 18, Umeyama teaches a lithium secondary battery (at least Fig. 1), comprising:
a cathode (50, Fig. 4); and
the anode of claim 2 (60, Fig. 4).
Regarding claim 19, Umeyama teaches a vehicle comprising a lithium secondary battery of claim 18 ([0078]).

Claim Rejections - 35 USC § 103
Claims 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Umeyama.
Regarding claim 5, Umeyama teaches the anode of claim 4, wherein the fiber composite layer comprises an amount equal to or less than 45 wt% ([0041]) of the first fiber and an amount equal to or greater than 30 wt% ([0040]) of the second fiber based on the total weight of the fiber composite layer.  The above two ranges overlap those as instantly claimed, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 7, Umeyama teaches the anode of claim 4, wherein both the first fiber and the second fiber have an average diameter of 50 nm to 200 nm ([0044]) and an average length of 10 mm to 100 mm ([0045]), overlapping the instantly claimed ranges, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 17, Umeyama teaches the anode of claim 2, wherein the fiber composite layer has a thickness equal to greater than 0.5 µm, overlapping the instantly claimed about 1 to 500 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Umeyama further teaches a void content (i.e., porosity, see [0065]) can be adjusted ([0050]. One of ordinary skill in the art would easily arrive at the claimed porosity of about 85% to 95% through routine experimentation.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Umeyama, as applied to claim 2 above, and further in view of Murakami et al. (US 20180076434 A1, hereafter Murakami).
Regarding claim 3, Umeyama teaches the anode of claim 2, and further discloses graphite as the anode active material ([0087]) but does not teach a material as instantly claimed. However, in the same field of endeavor, Murakami discloses that graphite and an alloy compound represented by AlSb are functional equivalents as an anode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used AlSb as an alternative to graphite of Umeyama as the anode active prima facie obvious (MPEP § 2144.06).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727